Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION.
Election/Restrictions
Applicant’s election filed August 24, 2021 is acknowledged and has been entered.
Applicant’s election without traverse of Group I, claims 1-18 and 37 without traverse is acknowledged.
Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim. 
Claims 1-18 and 37 are under consideration.

Information Disclosure Statement 
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The disclosure is objected to because of the following informalities: Table 4 on pages 33-45 precedes Tables 2 and 3 on pages 58-60.  


The amendment filed March 29, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of applications PCT/US2017/043757 and 62/366,249.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-9 and 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
the sample from the subject". There is insufficient antecedent basis for “the sample” in the claim.
Claim 8 recites the limitation wherein “the tumor is a solid tumor”. There is insufficient antecedent basis for “the tumor” in the claim.
Claim 9 recites “the tumor is a tumor of the colon…” (line1). There is insufficient antecedent basis for “the tumor” in the claim.
Claim 12 recites “the CREBBP antagonist”. There is insufficient antecedent basis for “the CREBBP antagonist” in the claim. Claims 13-16 are rejected because they are dependent on claim 12 directly or indirectly. 
Claim 17 recites “the mutant EP300”. There is insufficient antecedent basis for “the mutant EP300” in the claim. Claim 18 is rejected because it is dependent on claim 17.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably This is a WRITTEN DESCRIPTION rejection.
The instant claims are drawn to a method of treating cancer comprising a step of: administering CREBBP inhibition therapy to a subject in need thereof, wherein the subject has or is diagnosed with a cancer; or a method of treating cancer, the method comprising a step of: administering a CREBBP antagonist to a subject who has been diagnosed with the cancer by detecting presence in a sample from the subject of a mutant EP300.
Based on the specification, “the present disclosure teaches that administration of CREBBP inhibition therapy can decrease level and/or activity of a CREBBP gene or gene product. In some embodiments, CREBBP inhibition therapy comprises administration of a CREBBP antagonist” ([0006]). A “CREBBP antagonist may be of any chemical class. For example, in some embodiments a CREBBP antagonist may comprise a small molecule, a peptide, an antibody, or a nucleic acid. In some embodiments, a nucleic acid CREBBP antagonist may comprise an oligonucleotide (e.g., an antisense oligonucleotide), an siRNA, an shRNA, an miRNA, or a genetic modifying agent (e.g., that mediates gene editing or other gene therapy for example CRISPR, TALENS, zinc finger nucleases)” ([0049]). Furthermore, “as used herein, the term "antagonist" may refer to an agent, or condition whose presence, level, degree, type, or form is associated with a decreased level or activity of a target. An antagonist may include an agent of any chemical class including, for example, small molecules, polypeptides, nucleic acids, carbohydrates, lipids, metals, and/or any other entity that shows the relevant inhibitory activity. In some embodiments, an antagonist may be a "direct antagonist" in that it binds directly to its target; in some embodiments, an antagonist may be an "indirect antagonist" in that it exerts its 
The instant specification discloses 12 small molecule CREBBP antagonist (Tables 2 and 3); additional small molecule CREBBP antagonists and nucleic acid CREBBP antagonists by incorporated references ([0104]-[0109], Example 1). There is no any specific polypeptide CREBBP antagonist, other than a very general description of antibody ([0111]). The specification teaches nucleic acid CREBBP antagonists can inhibit growth of tumor cells bearing EP300 mutations (Examples 1 and 2). However, the specification does not other CREBBP antagonists (i.e. small molecule or antibody) which can be used to for CREBBP inhibition therapy of subjects bearing tumors characterized by EP300 mutations.
Thus, the instant specification, by providing a few examples of small molecule and nucleic acid CREBBP antagonist, wherein nucleic acid CREBBP antagonists show stronger growth inhibition to tumor cells bearing EP300 mutation. The specification does not disclose any polypeptide CREBBP antagonist (i.e. antibody). Nor does the specification teach any small molecule or polypeptide CREBBP antagonist are suitable for CREBBP inhibition therapy of subjects bearing tumor characterized by EP300 mutations. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of CREBBP antagonist as broadly claimed.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-
Specifically, with regard to a “CREBBR antagonist”, in particular, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of CREBBP antagonists. Specifically, Applicant fails to disclose any species of polypeptide antagonist, or small molecule/polypeptide antagonists with therapeutic effect for tumors bearing EP300 mutations. The specification only discloses interfering RNA antagonists which do not represent the substantial variety covered by the genus of CREBBP antagonists covered by the claims.

Accordingly, the specification lacks adequate written description for the recited CREBBP inhibition therapy and CREBBP antagonist.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alani (Alani et al. US 2013/0142887 A1, Publication Date: 2013-06-06).

	Alani teaches that inhibition of CREBBP results in inhibition of tumor cell growth. The effects of CREBBP/P300 inhibition is observed in a broad spectrum of tumor cells, including leukemia, brain cancer, lung cancer, central nervous system cancer, melanoma, renal cancer, prostate cancer, colon cancer, ovarian cancer, and breast cancer cells ([0005], Example 9-10, Fig 10-13).
	Alani teaches novel inhibitors of CREBBP/P300 inhibitors ([0035] and [0109-0164]).
	Alani further teaches method of treating cancer by administering to a subject in need thereof an effective amount of a CREBBP/P300 inhibitor ([0105], claim1).
	Claim 3 recites the method of claim 1 comprises administering a CREBBP antagonist to the subject in a therapeutically effective amount.
	Alani teaches that the inhibitory effect of C646 (a CREBBP antagonist) was observed in the glioblastoma cell lines U87, D54, H247, LN 382, measured by H-thymidine incorporation ([0260], Fig. 11-12)
Alani teaches treating cancer in a subject comprising administering an effective amount of a CREBBP antagonist (e.g. C646) (claim 1).
Regarding claim 4, Alani teaches a method of monitoring therapeutic efficacy of a p300/CBP HAT inhibitor in a subject diagnosed as having cancer. The method comprising detecting expression of one or more biomarkers in a cancer cell (the sample from the subject) of the subject before and after administration of the p300/CBP HAT inhibitor, and comparing the expression of the biomarker before and after treatment ([0236], [0237] claim 36).

Regarding claim 9-10, Alani teaches the method of instant claim 4 and 1. Claim 38 and 41 of Alani further teaches using CREBBP/P300 antagonist to treat cancers, including is leukemia, brain cancer, lung cancer, CNS cancer, melanoma, renal cancer, prostate cancer, colon cancer, ovarian cancer, or breast cancer.
Regarding claim 12, Alani teaches an agent that inhibits the activity of CREBBP/P300. The inhibitor can be any small molecule chemical compound or fragments thereof that is capable of inhibiting the activity of CREBBP/P300 ([0106]). Alani teaches an exemplary CREBBP inhibitor is the small molecule C646 ([0108]).
Regarding claim 13, Alani teaches that C646, C146, and C375 inhibit CREBBP/P300 activity by 86%, 87%, and 79%, respectively. See Example 3 and Table 2 respectively.
Regarding claim 14, Alani teaches method of the instant claim 12. Alani further teaches that the CREBBP/P300 inhibitor is C646, C146, or C375 (all small molecules), or an analog or derivative thereof ([0026]).

Claim(s) 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiwara (Ogiwara et al., Cancer Discovery, 2016, 431-445, Publication Date: 2015-11-24).
Ogiwara teaches inhibiting tumor cell growth with siCBP (a siRNA CREBBP antagonist) (Fig. 1E).
Mouse Xenograft Model).
Ogiwara teaches C646 reduced survival in lung cancer cells carrying deleterious CBP mutations (H1703, H520, and LK2) to a greater extent than in CBP WT cells (A549, H1299, and H157) or cells harboring low-impact mutations (H322; Fig. 5A) (page 437, right column). 
Ogiwara teaches C646 reduced tumor growth in LK2 CBP mutant cells (paragraph bridging page 437-438 and Fig. 5E).  The LK2 cells were sampled (Fig. 5 D). 
Ogiwara teaches that tumor p300-KO cells (cancer with at least one mutation in EP300) is strongly inhibited by treatment of siRNA CBP (a CREBBP antagonist) in vitro (Fig. 1 E). 
Ogiwara teaches that H1299 p300-KO cells bearing a 26-bp deletion in exon 1 of p300 in vitro (page 442, col. 1, para. 2)
Ogiwara teaches that the survival rate of the tumor cells reduced by about 90% in vitro (Fig. 1E). 
Ogiwara teaches that the marker gene expression was reduced by about 60% in tumor p300-KO cells after treatment with siCBP in vitro (Fig. 2B, 2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 15, 17-18 and 37 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Alani (Alani et al. US 2013/0142887 A1, Publication Date: 2013-06-06), as applied to claims 1, 3-4, 7-10, and 12-14 above, and in view of Ogiwara (Ogiwara et al., Cancer Discovery, 2016, 431-445, Publication Date: 2015-11-24).
Alani teaches as set forth above. However, Alani does not teach that the cancer is characterized by at least one mutation in EP300 (also named P300), and the mutation decrease 
Ogiwara teaches that CREBBP and EP300 are chromatin modifier proteins that acetylate two lysine (K) residues on histone (page 431, col. 2, para 2). CREBBP and p300 have highly similar amino-acid sequences and some overlapping functions (page 432, col. 1, para. 3).
Ogiwara teaches that because of the relationship between CREBBP and EP300, it is predicted to create a specific vulnerability, i.e., more severe functional loss of CBP should lead to a more pronounced dependency on p300 (page 432, col. 2, para. 1). 
Ogiwara teaches that in a tumor CBP-KO cells (H1299), depletion of p300 initially caused G1 arrest, and then gradually induced apoptotic cell death. Similarly, depletion of CBP in a tumor p300-KO cells (H1299) caused G1 arrest and subsequent apoptotic cell death (Fig. 1 G-J), suggesting that H1299 tumor cells is more sensitive to a CREBBP inhibition therapy at a p300 deficient background.
Ogiwara teaches that deregulation of MYC transcription by EP300–KD in CREBBP-deficient cells (page 432, col. 2, para 2).
Ogiwara taches that CREBBP-deficient hematopoietic cancer cells depend on EP300 function (page 438, col 2, para 2). In lung cancer cells, C646 treatment markedly reduced the proliferation of cancer cells harboring a loss-of-function mutation or deleterious mutations in the CREBBP gene, which have various functional impact (range from high to low) on CREBBP (Fig. 6).
Ogiwara further teaches that a functional synthetic-lethal screen revealed that CREBBP–deficient cancer cells were killed by suppression of the paralog EP300. And Ogiwara describes a 
Ogiwara teaches that tumor p300-KO cells (cancer with at least one mutation in EP300) is strongly inhibited by treatment of siRNA CBP (a CREBBP antagonist) (Fig. 1 E).
Given the significant structural and functional similarities between CREBBP and EP300, It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a CREBBP antagonist to treat cancers, as taught by Alani or Ogiwara , and to apply the treatment to cancer characterized by at least one mutation in EP300, as taught by Ogiwara, EP300-mutated cancer cells would be more sensitive to the inhibition of CREBBP as observed by Ogiwara (Fig. 1E). Thus, the CREBBP antagonist treatment can be more effective to cancer cells harboring EP300 mutation(s).

Claims 5, 6, and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Alani (Alani et al. US 2013/0142887 A1, Publication Date: 2013-06-06) and Ogiwara (Ogiwara et al., Cancer Discovery, 2016, 431-445, Publication Date: 2015-11-24), as applied to claims 1-4, 7-10, 12-15, 17-18, and 37, and  further in view of Anderson (Anderson et al., Leukemia Research Reports, 2012 2(1) 1-3, Publication Date: 2012-12-08).
Regarding claims 5-6, Alani and Ogiwara teach as set forth above. These references do not teach detecting mutation in an EP300 gene product. 
Anderson teaches a mutation scanning methods based on the high-resolution melting analysis, and subsequently verified by direct sequencing or denaturing gradient gel electrophoresis (page 2, 2.1).

Regarding claim 11, Alani and Ogiwara teach as set forth above. These references do not wherein the cancer is diffuse large B-cell lymphoma.
Anderson teaches that the histone deacetylase inhibitor vorinostat treatment induced apoptosis significantly more rapid and profound in a CREBBP/EP300 double mutant cell line. Anderson teaches that treatment stratification according to HAT defects maybe relevant in diffuse large B-cell lymphoma (DLBCL) (Abstract and Fig. 2). 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to further modify the teachings of Alani and Origawa with Anderson, because Anderson teaches that the histone deacetylase inhibitor vorinostat treatment induced apoptosis significantly more rapid and profound in a CREBBP/EP300 double mutant cell line and Anderson teaches that treatment stratification according to HAT defects maybe relevant in diffuse large B-cell lymphoma. Thus incorporating well established the mutation scanning protocols would have been able to verify whether a mutation is really present in a subject and identify subjects most suitable for the CREBBP inhibition therapy.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Alani (Alani et al. US 2013/0142887 A1, Publication Date: 2013-06-06) as applied to claims 1, 3-4, 7-10, and 12-14 above, in further view of Eckner (Eckner et al., Genes & Development, 10:2478-2490, Publication Year: 1996).
Regarding claim 16, Alani teaches as set forth above. However, Alani does not specifically teach that the CREBBP antagonist comprises an antibody or fragment thereof.

	Eckner further teaches that interference with the function of CREBBP/P300 with an antibody prevents differentiation of skeletal myoblasts (page 2484).
	It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method taught by Alani and to use an antibody antagonist taught by Eckner. Because an antibody has activity to inhibit function of CREBBP (Eckner, Fig 5), and it is well known in the art of immunotherapy to use inhibitory antibody to knockdown function of the gene of interest. Doing so would expand options for the CREBBP inhibition therapy.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/Primary Examiner, Art Unit 1642